450 F.2d 352
UNITED STATES of America, Plaintiff-Appellee,v.Richard Lee SCOTT, Defendant-Appellant.
No. 71-1844 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1971.

Henry R. Barksdale, Pensacola, Fla.  (Court appointed), for defendant-appellant.
William Stafford, U. S. Atty., Pensacola, Fla., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
On this direct appeal from his conviction of violating Florida statutes for concealment and possession of stolen property on lands acquired for use of the United States,1 appellant Richard Lee Scott complains (1) that the evidence was insufficient to support the guilty verdict; (2) that the district court failed to grant him an adequate hearing on his physical and mental competency to stand trial; and (3) that the district court erred in its instructions to the jury and in its ruling on objections occurring during the trial.  We have carefully examined the record of the trial below and conclude there is no merit to any of the assertions of error.  The judgment of the district court is


2
Affirmed.



*
 Rule 18, 5 Cir.;  Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Title 18 U.S.C. Sections 7, 13